ean

Haase 2:19-cv-09707-BWA-JCW Document 3 Filed 04/18/19 Page 1 of 3

 

 

 

RTE Eth

 

 

 

 

Sorua Newre\\ pike

 

 

 

‘7
SECT.MMAGsi

 

9, Ne
Sen Meacec , a

 

 

chat Tdhee Goccattes LW. ( venice Waseca OA)

 

 

 

 

 

 

 

 

 

 

 

TS Vand Cordrewon co

Af, La Con Hee ctny theh (MIO, OAC. U
PFW Geer anc debe we Decd Kashi he col
epee nc. \peCeea\e \ne wh). ‘ea VNC nar bel at Co-d low ™

na pia

 

\ duc\ Koo wlan Cad hin pe et Cadaic ered ‘a

 

 

 

Woe. Deduche OG. Oa. Qa Mach A201 \4 he “cdr Ked We if Wwe)
Colac ps oho “mt coie ed dheld lay Ga way

 

 

 

Sek Court y ea Sie Me watts ob cd Couclycuin Ces feet ly.
He <opspnc uth cet al my delirdan ts Atl ie Vat hha We

 

 

3

 

bya in Gal uate. f Mv Qa at, Moe
a Kel el ool Heap cog yw aga Qs G ty tee b “cea

 

be

Awd 1 ddal de

 

 

AIS dg

 

149 JOINSIg Usa}

DLIYLSIA “sin

10? BT dd

EL \4 der ip lape

 

fy

SONIA YOd GaYSqQNSL

Cec\eoke, ox der ANC
Mw bnkad

 

|

ws
es

LYN

mals Carlsig WA \ neve Se Gu

 

 

 

 

 

urge tap Bc a Baga fi \

 

 
$ 001.45°
. 0000351506 APR 12 2019

ZIP 70776
a2 an

LY oa ay

ory

Dat

Serre

Parcrerer

2
art

> eh aes

eves

Cac eer

eects
ee EUR ets .
Reet
ipapeet ress

ase cee

Ses
er ae

 

 

 

 

 
Pe

weer f
eg

3 hoe ea
res pnceiter St ahs
ress

 

 

 

 

 

 

 

 

Lott
ee ts

me See
ee ante =x %
peepee

 
